Exhibit 10.2

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of the 23rd day of
February, 2012 (the “Effective Date”), by and between HATTERAS FINANCIAL CORP.,
a Maryland corporation (the “Company”) and ATLANTIC CAPITAL ADVISORS LLC, a
North Carolina limited liability company (the “Manager”).

STATEMENT OF PURPOSE

The Company is a “real estate investment trust” under the Internal Revenue Code
of 1986, as amended (the “Code”). The affairs of the Company are overseen by its
board of directors (the “Board of Directors”), which has determined that the
best interests of the Company will be served by engaging an external manager to
manage the Company’s day-to-day operations. The engagement of an external
manager is intended to allow greater objectivity and transparency in the
management of the assets and affairs of the Company by formalizing the duties
and compensation of the Company’s management, promoting accountability and
internal control, and increasing the flexibility of the Board of Directors to
establish management performance standards. This Agreement sets forth the terms
governing the Manager’s duties, responsibilities and compensation in connection
with its engagement as the Company’s external manager.

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Manager agree as follows:

1. Definitions. Capitalized terms used in this Agreement, and not otherwise
defined, shall have the respective meanings assigned to them below:

1.1 “ACM” means ACM Financial Trust, Inc.

1.2 “Affiliate” means, when used with reference to a specified Person, any
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by, or is under common Control with the specified Person.

1.3 “Change of Control” means the occurrence of any of the following:

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Manager, taken as a whole, to any
Person other than one of its Affiliates; or

(ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one of the Manager’s Affiliates, in a single
transaction or in a related series of transactions, by way of merger,
consolidation or other



--------------------------------------------------------------------------------

business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the voting capital interests of the Manager.

1.4 “Control” (including the correlative meanings of the terms “Controls,”
“Controlled by” and “under common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, partnership interests or other equity interests.

1.5 “Equity” means, for purposes of calculating the Management Fee, the
Company’s stockholders’ equity, calculated in accordance with GAAP, (i) adjusted
to exclude the effect of any unrealized gains and losses and (ii) even if
treated differently for purposes of GAAP, treating as equity all preferred stock
subordinate to the Company’s general unsecured indebtedness.

1.6 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.7 “GAAP” means United States generally accepted accounting principles.

1.8 “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

1.9 “Independent Directors” means a director who is not affiliated, directly or
indirectly, with the Manager or the Company, whether by ownership of, ownership
interest in, employment by, or any material business or professional
relationship with the Manager or the Company (other than solely in the capacity
of a director for the Company).

1.10 “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time.

1.11 “Investments” means the investments of the Company.

1.12 “Key Principals” means (i) Michael R. Hough, Benjamin M. Hough, Kenneth A.
Steele, William H. Gibbs, Jr. and Frederick J. Boos, II, and (ii) in the event
of the resignation, death, disability or termination with or without cause of
any of the Key Principals, such individual’s respective successor as a
replacement Key Principal, which successor shall be approved by the Independent
Directors in their discretion. Upon the replacement of any Key Principal with
the Independent Directors’ approval, the individual so replaced shall no longer
be considered a Key Principal.

1.13 “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

2



--------------------------------------------------------------------------------

1.14 “REIT” means real estate investment trust as defined under Section 856 of
the Code.

1.15 “REIT Provisions of the Code” means Sections 856 through 860 of the Code.

2. General Duties of the Manager.

2.1 Services to be Provided by the Manager. The Manager, in its capacity as
manager of the day-to-day operations of the Company, at all times will be
subject to the supervision of the Company’s Board of Directors and will have
only such functions and authority as the Company may delegate to it including,
without limitation, the functions and authority identified herein and delegated
to the Manager hereby. To the extent directed by the Board of Directors, the
Manager shall provide similar services to any subsidiary of the Company. The
Manager will be responsible for the day-to-day operations of the Company and
will perform (or cause to be performed) such services and activities relating to
the assets and operations of the Company as may be appropriate, including,
without limitation:

2.1.1 serving as the Company’s consultant with respect to the formulation of
investment criteria and the preparation of policy guidelines by the Company, any
modifications to which shall be approved by a majority of the Independent
Directors, as they may be modified from time to time with such approval, (the
“Guidelines”) and other policies for approval by the Board of Directors;

2.1.2 investigating, analyzing and selecting possible investment opportunities;

2.1.3 representing the Company in connection with the purchase, sale and
commitment to purchase or sell mortgage-related assets that meet in all material
respects the Company’s investment criteria, and managing the Company’s portfolio
of mortgage-related assets;

2.1.4 advising the Company and negotiating the Company’s agreements with
third-party lenders for borrowings by the Company;

2.1.5 making available to the Company price information, statistical and
economic research and analysis regarding the Company’s activities and the
services performed for the Company by the Manager;

2.1.6 investing or reinvesting any of the Company’s money in accordance with the
Company’s policies and procedures;

2.1.7 providing the executive and administrative personnel, office space and
services required in rendering services to the Company, in accordance with and
subject to the terms of this Agreement;

 

3



--------------------------------------------------------------------------------

2.1.8 administering the Company’s day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the Company’s management as may be agreed upon by the Manager and the Company,
including the collection of the Company’s revenues and the payment of the
Company’s debts and obligations from the Company’s accounts, and the maintenance
of appropriate computer systems to perform such administrative functions;

2.1.9 advising the Company in connection with policy decisions to be made by the
Board of Directors;

2.1.10 supervising the Company’s compliance with the REIT Provisions of the Code
and the Company’s maintenance of its status as a REIT;

2.1.11 qualifying and causing the Company to qualify to do business in all
applicable jurisdictions and obtaining and maintaining all appropriate licenses;

2.1.12 assisting the Company to retain qualified accountants and tax experts to
assist in developing and monitoring appropriate accounting procedures and
testing systems;

2.1.13 assisting the Company in its compliance with all federal, state and local
regulatory requirements applicable to the Company in respect of its business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports, documents and filings, if any, required under the Exchange Act
and other federal and state laws and the regulations thereunder;

2.1.14 assisting the Company in its compliance with federal, state and local tax
filings and reports and generally enabling the Company to maintain its status as
a REIT, including (i) assembling, maintaining and providing to the firm
designated by the Company to prepare tax returns on behalf of the Company and
its subsidiaries (the “Tax Preparer”) information and data required for the
preparation of federal, state, local and foreign tax returns, any audits,
examinations or administrative or legal proceedings related thereto or any
contractual tax indemnity rights or obligations of the Company and its
subsidiaries and supervising the preparation and filing of such tax returns, the
conduct of such audits, examinations or proceedings and the prosecution or
defense of such rights, (ii) providing factual data reasonably requested by the
Tax Preparer or the Company with respect to tax matters, (iii) assembling,
recording, organizing and reporting to the Company data and information with
respect to the Investments relative to taxes and tax returns in such form as may
be reasonably requested by the Company, (iv) supervising the Tax Preparer in
connection with the preparation, filing or delivery to appropriate persons, of
applicable tax information reporting forms with respect to the Investments and
transactions involving the real estate (including, without limitation,
information reporting forms, whether on Form 1099 or otherwise with respect to
sales, interest received, interest paid, partnership reports and other relevant
transactions); it being understood that, in the context of the foregoing, the
Company shall rely on its own tax advisers in the preparation of its tax returns
and the conduct of any audits, examinations or administrative or legal
proceedings related thereto and that, without limiting the Manager’s obligation
to provide the information, data, reports and other supervision and assistance
provided herein, the Manager will not be responsible for the preparation of such
returns or the conduct of such audits, examinations or other proceedings;

 

4



--------------------------------------------------------------------------------

2.1.15 assisting the Company in the maintenance of an exemption from the
Investment Company Act and monitoring the Company’s compliance with the
requirements for maintaining an exemption from the Investment Company Act;

2.1.16 coordinating and managing the operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment collaborators;

2.1.17 advising the Company as to its capital structure and capital raising
activities;

2.1.18 evaluating and recommending to the Board of Directors hedging strategies
and engaging in hedging activities on behalf of the Company, consistent with
such strategies, as so modified from time to time, with the Company’s status as
a REIT, and with the policies established by the Board of Directors;

2.1.19 monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

2.1.20 handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to the approval of the
Company;

2.1.21 engaging and supervising, on behalf of the Company and at the Company’s
expense, the following, without limitation: independent contractors to provide
investment banking services, leasing services, mortgage brokerage services,
securities brokerage services, other financial services, and such other services
as may be deemed by the Manager or the Company to be necessary or advisable from
time to time;

2.1.22 using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

2.1.23 performing such other services as may be required from time to time for
management of the Company and other activities relating to the assets of the
Company as the Company shall reasonably request or the Manager shall deem
appropriate under the particular circumstances consistent with the terms of this
Agreement; and

2.1.24 using commercially reasonable efforts to cause the Company to comply with
all applicable laws.

 

5



--------------------------------------------------------------------------------

2.2 Obligations of the Manager; Restrictions.

2.2.1 Verify Conformity with Acquisition Criteria. The Manager shall refrain
from any action that does not comply with the Guidelines adopted by the Board of
Directors as in effect from time to time during the term hereof. The Manager
shall at such times and to such extent it deems reasonable require each seller
or transferor of Investments to the Company to make such representations and
warranties regarding such Investments as may, in the judgment of the Manager, be
necessary and appropriate consistent with the Guidelines. The Board of Directors
will periodically review the Guidelines and the Company’s portfolio of
Investments but will not review each proposed investment. If a majority of the
Independent Directors determine in their periodic review of transactions that a
particular transaction does not comply with the Guidelines, then a majority of
the Independent Directors will consider what corrective action, if any, can be
taken and the Manager will undertake such corrective action as directed by the
Independent Directors.

2.2.2 Restrictions. The Manager acknowledges that the Company intends to conduct
its operations so as (i) to qualify as a REIT, and (ii) not to become regulated
as an investment company under the Investment Company Act. The Manager agrees to
use commercially reasonable efforts to cooperate with the Company’s efforts to
conduct its operations so as to qualify as a REIT and not to become regulated as
an investment company under the Investment Company Act. The Manager shall
refrain from any action which, in its sole judgment made in good faith in
consultation with legal counsel, (A) would adversely affect the status of the
Company or, if applicable, any subsidiary of the Company as a REIT, (B) would
adversely affect the Company’s exclusion from status as an investment company
under the Investment Company Act, (C) is not in compliance with the Guidelines
or (D) would violate any material law, rule or regulation of any governmental
body or agency having jurisdiction over the Company or any such subsidiary or
which would otherwise not be permitted by the Company’s or such subsidiary’s
Governing Instruments or any agreements provided to the Manager. If the Manager
is directed to take any such action by the Board of Directors (including,
without limitation, any corrective action directed to be taken by the
Independent Directors pursuant to Section 2.2.1), the Manager shall promptly
notify the Company of the Manager’s judgment that such action would adversely
affect such status or violate any such law, rule or regulation or the Governing
Instruments; operating policies adopted by the Company; or any agreements
provided to the Manager. Notwithstanding the foregoing, the Manager, its
managers, officers, members and employees shall not be liable to the Company,
any subsidiary of the Company, the Independent Directors or any stockholders of
the Company or any of its subsidiaries for any act or omission by the Manager,
its managers, officers, members or employees except as provided in Section 8 of
this Agreement.

2.2.3 Interested Transactions. The Manager shall not (i) consummate any
transaction which would involve the acquisition by the Company of an asset in
which the Manager or any Affiliate thereof (including ACM) has an ownership
interest or the sale by the Company of an asset to the Manager or any Affiliate
thereof (including ACM), (ii) cause the Company to pay, or become liable to the
Manager for, any amounts not specifically provided for herein, or (iii) under
circumstances where the Manager is subject to an actual or potential conflict of
interest, in the reasonable judgment of the Manager, because it manages both the
Company and another Person (not an Affiliate of the Company) with which the
Company has a contractual relationship, take

 

6



--------------------------------------------------------------------------------

any action constituting the granting to such Person of a waiver, forbearance or
other relief, or the enforcement against such Person of remedies, under or with
respect to the applicable contract, unless such transaction or action, as the
case may be and in each case, is approved by a majority of the Independent
Directors.

2.2.4 Portfolio Transactions. In placing portfolio transactions and selecting
brokers or dealers, the Manager shall endeavor to obtain on behalf of the
Company commercially reasonable terms. In assessing commercially reasonable
terms for any transaction, the Manager shall consider all factors it deems
relevant, including the breadth of the market in the security, the price of the
security, the financial condition and execution capability of the broker or
dealer, and the reasonableness of the commission, if any, both for the specific
transaction and on a continuing basis.

2.2.5 Reports. As frequently as the Manager may deem necessary or advisable, or
at the direction of the Board of Directors, the Manager shall, at the sole cost
and expense of the Company, prepare, or cause to be prepared, with respect to
any Investment, reports and other information with respect to such Investment as
may be reasonably requested by the Board of Directors. The Manager shall
prepare, or cause to be prepared, at the sole cost and expense of the Company,
all reports, financial or otherwise, with respect to the Company reasonably
required by the Board of Directors in order for the Company to comply with its
Governing Instruments or any other materials required to be filed with any
governmental body or agency, and shall prepare, or cause to be prepared, all
materials and data necessary to complete such reports and other materials
including, without limitation, an annual audit of the Company’s books of account
by a nationally recognized independent accounting firm. The Manager shall
prepare regular reports for the Board of Directors to enable the Board of
Directors to review the Company’s acquisitions, portfolio composition and
characteristics, credit quality, performance and compliance with the investment
criteria and policies approved by the Board of Directors.

2.2.6 Insurance Coverage. The Manager shall at all times during the term of this
Agreement maintain “errors and omissions” insurance coverage and other insurance
coverage which is customarily carried by property, asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company, in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets. The premium for such insurance shall be paid by the Company.

2.2.7 Internal Controls. The Manager shall (i) establish and maintain a system
of internal accounting and financial controls designed to provide reasonable
assurance of the reliability of financial reporting, the effectiveness and
efficiency of operations and compliance with applicable laws, (ii) maintain
records for each Investment on a GAAP basis, (iii) develop accounting entries
and reports required by the Company to meet its reporting requirements under
applicable laws, (iv) consult with the Company with respect to proposed or new
accounting/reporting rules identified by the Manager or the Company and
(v) prepare quarterly and annual financial statements as soon after the end of
each such period as may be reasonably requested and general ledger journal
entries and other information necessary for the Company’s compliance with
applicable laws and in accordance with GAAP and cooperate with the Company’s
independent accounting firm in connection with the auditing or review of such
financial statements, the cost of any such audit or review to be paid by the
Company.

 

7



--------------------------------------------------------------------------------

2.2.8 Management Letters. The Manager shall provide to the Company as soon after
the end of each quarter or year as may be reasonably requested (within deadlines
required for the Company to comply with applicable legal requirements) by the
Company, a completed management questionnaire letter to the Board of Directors,
in such form as the Company may reasonably request on accounting, reporting,
internal controls and disclosure issues in support of any management
representation letter to be issued by the Company to its independent accounting
firm.

2.3 Cooperation of the Company. The Company agrees to take all actions
reasonably required to permit the Manager to carry out its duties and
obligations under this Agreement. The Company further agrees to make available
to the Manager all materials reasonably requested by Manager to enable the
Manager to satisfy its obligations to deliver financial statements and any other
information or reports with respect to the Company.

3. Devotion of Time; Additional Activities of the Manager and its Affiliates.

3.1 Devotion of Time. The Manager will provide the Company with a management
team, which may include a Chief Executive Officer, President, and Chief
Financial Officer, and other support personnel, to provide the management
services to be provided by the Manager to the Company hereunder, the members of
which team shall devote such of their time to the management of the Company as
the Board of Directors reasonably deems necessary and appropriate, commensurate
with the level of activity of the Company from time to time.

3.2 Other Activities. The Manager, or any Affiliate of the Manager, may act as
manager for any other persons, firms or corporations other than the Company
(including ACM or any investment company) (hereinafter collectively referred to
as “Third Parties”), the investment objectives or policies of which are similar
to those of the Company and the Manager or any such Affiliate may buy, sell or
trade any securities or commodities or real estate for their own accounts or for
the account of others for whom the Manager or any such Affiliate may be acting.
Notwithstanding the foregoing, the Company shall have the benefit of the
Manager’s best judgment and effort in rendering services and, in furtherance of
the foregoing, the Manager shall not undertake activities which, in its good
faith judgment, will substantially and adversely affect the performance of its
obligations under this Agreement.

3.3. Allocation of Investment Opportunities. The Company and the Manager agree
that to the extent the Company provides management services to Third Parties
with investment objectives similar to the Company, and the Manager identifies an
investment opportunity or opportunities suitable for the Company and one or more
Third Parties, and such investment is of a size that requires an allocation of
such investment between the Company and one or more Third Parties, the Manager
will allocate such investment in a fair and equitable manner and will take into
account the following considerations: (i) the primary investment strategy and
the particular stage in portfolio development within each company managed by the
Manager; (ii) the effect of the potential acquisition on the diversification of
each company’s portfolio’s investments by coupon, purchase price, size,
prepayment characteristics, and leverage; (iii) the

 

8



--------------------------------------------------------------------------------

cash requirements of each company’s portfolio; (iv) the anticipated cash flow of
each company’s portfolio; and (iv) the amount of funds available to each
company’s portfolio and the length of time such funds have been available for
investment. The parties hereto acknowledge that information and recommendations
provided by the Manager to the Company may be different from the information and
recommendations supplied by the Manager or its Affiliates to Third Parties. The
Company shall be entitled to equitable treatment under the circumstances in
receiving information, recommendations and any other services, but the Company
recognizes that it is not entitled to receive preferential treatment as compared
with the treatment given by the Manager to any Third Parties. On a quarterly
basis, subject to preexisting contractual confidentiality obligations owed by
the Manager to Third Parties, the Manager will provide to the Independent
Directors all information available or reasonably requested by the Independent
Directors with respect to allocation decisions the Manager has made to allocate
investment opportunities between the Company and Third Parties, if any, and
discuss with the Independent Directors the portfolio needs of each managed
company for the next quarter to determine prospectively whether any asset
allocation conflict is likely to occur and the proposed resolution of any such
conflict.

4. Bank Accounts. At the direction of the Company, the Manager may establish and
maintain one or more bank accounts in the name of the Company or any subsidiary
of the Company, and may collect and deposit into any such account or accounts,
and disburse funds from any such account or accounts, under such terms and
conditions as the Company may approve. The Manager shall from time to time
render appropriate accountings of such collections and payments to the Company
and, upon request, to the auditors of the Company or any subsidiary of the
Company.

5. Records; Confidentiality. The Manager shall maintain appropriate books of
account and records relating to services performed under this Agreement, and
such books of account and records shall be accessible for inspection by
representatives of the Company or any subsidiary of the Company at any time
during normal business hours. Except in the ordinary course of business of the
Company, the Manager shall keep confidential any and all information it obtains
from time to time in connection with the services it renders under this
Agreement and shall not disclose any portion thereof to non-affiliated third
parties except with the prior written consent of the Company, which shall not be
unreasonably withheld or delayed.

6. Compensation of the Manager.

6.1 Management Fee. For the Manager’s services rendered under this Agreement,
the Company shall pay the Manager a management fee (the “Management Fee”), to be
calculated and paid monthly in arrears, equal to 1/12th of an amount determined
as follows:

 

  (A) for Equity up to $250 million, 1.50% (per annum) of Equity; PLUS

 

  (B) for Equity in excess of $250 million and up to $500 million, 1.10% (per
annum) of Equity; PLUS;

 

9



--------------------------------------------------------------------------------

  (C) for Equity in excess of $500 million and up to $750 million, 0.80% (per
annum) of Equity; PLUS;

 

  (D) for Equity in excess of $750 million, 0.50% (per annum) of Equity.

For purposes of calculating the Management Fee, Equity shall be determined as of
the last day of the prior month. The Manager shall use the proceeds from the
Management Fee in part to pay the compensation of its officers and employees
who, notwithstanding that certain of them also are Company officers, receive no
cash compensation directly from the Company.

The Manager shall compute the Management Fee within (15) fifteen business days
after the end of each month and shall promptly deliver such calculation to the
Board of Directors for review. The Company is obligated to pay the Management
Fee within five (5) business following the delivery to the Company of the
Manager’s written statement setting forth the computation of the Management Fee
for such month.

7. Expenses of the Manager and the Company.

7.1 Expenses of the Manager. Without regard to the compensation received under
this Agreement by the Manager, the Manager shall bear the following expenses:

7.1.1 employment expenses of the personnel employed by the Manager and/or its
Affiliates as executive officers of the Company, including, but not limited to,
salaries, wages, payroll taxes and the cost of employee benefit plans of such
personnel;

7.1.2 rent, office furniture, equipment, machinery, and other office expenses of
the Manager and/or its Affiliates required for the Manager’s day-to-day
operations, including the Manager’s bookkeeping, clerical and back-office
services (other than telecommunication and utility expenses required for the
Manager’s day-to-day operations associated with its obligations under this
Agreement, which shall be paid by the Company in accordance with
Section 7.2.16);

7.2 Expenses of the Company. The Company or any subsidiary of the Company shall
pay all of its expenses except those that are the responsibility of the Manager
pursuant to Section 7.1 of this Agreement, and without limiting the generality
of the foregoing, it is specifically agreed that the following expenses of the
Company or any subsidiary of the Company shall be paid by the Company and shall
not be paid by the Manager or Affiliates of the Manager:

7.2.1 expenses in connection with the issuance and transaction costs incident to
the acquisition, disposition and financing of Investments;

7.2.2 expenses associated with the Company’s hedging activities;

7.2.3 costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered to the Company or any subsidiary of the Company
by providers retained by the Manager or, if provided by the Manager’s employees,
in amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;

 

10



--------------------------------------------------------------------------------

7.2.4 compensation and expenses of directors of the Company or any subsidiary of
the Company and the cost of liability insurance to indemnify directors and
officers of the Company or any subsidiary of the Company;

7.2.5 costs associated with the establishment and maintenance of any of the
Company’s credit facilities or other indebtedness of the Company (including
commitment fees, accounting fees, legal fees, closing and other similar costs)
or any of the Company’s securities offerings;

7.2.6 expenses connected with communications to holders of securities of the
Company or any subsidiary of the Company and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable to any transfer agent
and registrar in connection with the listing and/or trading of the Company’s
stock on any exchange, the fees payable to any such exchange in connection with
listing, costs of preparing, printing and mailing the Company’s annual report to
the Company’s stockholders and proxy materials with respect to any meeting of
the Company’s stockholders;

7.2.7 costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors;

7.2.8 expenses incurred by managers, officers, employees and agents of the
Manager for travel on the Company’s behalf and other out-of-pocket expenses
incurred by managers, officers, employees and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an investment or establishment and maintenance of any of the Company’s credit
facilities and other indebtedness or any of the Company’s securities offerings;

7.2.9 costs and expenses incurred with respect to market information systems and
publications, research publications and materials, and settlement, clearing and
custodial fees and expenses;

7.2.10 compensation and expenses of the Company’s custodian and transfer agent,
if any;

7.2.11 the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency;

7.2.12 all taxes and license fees;

7.2.13 all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its officers;

7.2.14 costs and expenses incurred in contracting with third parties, including
affiliates of the Manager, for the servicing and special servicing of the
Company’s assets;

 

11



--------------------------------------------------------------------------------

7.2.15 all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
investments, including appraisal, reporting, audit and legal fees;

7.2.16 expenses relating to any office(s) or office facilities, including but
not limited to disaster backup recovery sites and facilities, maintained for the
Company or any subsidiary of the Company or Investments separate from the office
or offices of the Manager and/or its Affiliates, as well as telecommunication
and utility expenses required for the Manager’s day-to-day operations associated
with its obligations under this Agreement;

7.2.17 expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of holders of securities of the Company or
any subsidiary of the Company, including, without limitation, in connection with
any dividend reinvestment plan;

7.2.18 without limiting Section 7.2.3, all legal, expert and other fees and
expenses relating to any actions, proceedings, lawsuits, demands, causes of
action and claims, whether actual or threatened, made by or against the Company,
or which the Company is authorized or obligated to pay under applicable law or
its Governing Instruments or by the Company

7.2.19 any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any subsidiary, or against
any trustee, director or officer of the Company or of any subsidiary in his
capacity as such for which the Company or any subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency;

7.2.20 all other expenses actually incurred by the Manager which are reasonably
necessary for the performance by the Manager of its duties and functions under
this Agreement; and

7.2.21 any other expenses of the Company or any subsidiary of the Company that
are not expenses of the Manager under Section 7.1 of this Agreement.

7.3 Expense Reports; Reimbursement to the Manager. The Manager shall prepare a
report documenting the expenses of the Company and those incurred by the Manager
on behalf of the Company during each month, and shall deliver such statement to
the Board of Directors within fifteen (15) business days after the end of each
calendar month. Expenses incurred by the Manager on behalf of the Company shall
be reimbursed monthly to the Manager within five (5) business days following the
delivery to the Company of the Manager’s report of expenses for such month.
Expense reimbursement to the Manager shall be subject to Section 7.3 hereof and
adjustment at the end of each fiscal year in connection with the annual audit of
the Company. The Company may be required to reimburse the Manager, or the
Manager may be required to reimburse the Company, for expenses for duties or
assets that need to be allocated among the Company and Third Parties. These
expenses will be allocated among these entities based on a reasonable method as
approved by the Independent Directors.

 

12



--------------------------------------------------------------------------------

8. Limits of Manager Responsibility. The Manager assumes no responsibility under
this Agreement other than to render the services specifically called for under
this Agreement and shall not be responsible for any action of the Company in
following or declining to follow any advice or recommendations of the Manager,
including as set forth in Section 2.2.2 of this Agreement. The Manager, its
managers, officers, members and employees will not be liable to the Company, any
issuer of Investments, any subsidiary of the Company, the stockholders of the
Company or of any of its subsidiaries or the Independent Directors for any acts
or omissions, errors of judgment or mistakes of law by the Manager, its
managers, officers, members or employees under or in connection with this
Agreement, except by reason of acts or omissions, errors of judgment or mistakes
of law constituting bad faith, willful misconduct, gross negligence or reckless
disregard of their duties under this Agreement. The Company and its subsidiaries
shall reimburse, indemnify and hold harmless the Manager, its managers,
officers, members and employees of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including, without limitation, attorneys’ fees) in respect of or arising from
any acts or omissions, errors of judgment or mistakes of law of the Manager, its
managers, officers, members and employees made in good faith in the performance
of the Manager’s duties under this Agreement or pursuant to any underwriting
agreement or similar agreement to which Manager is a party in connection with
any offering or sale of the Company’s securities and not constituting bad faith,
willful misconduct, gross negligence or reckless disregard of the Manager’s
duties under this Agreement or any such underwriting agreement. The Manager
shall be indemnified by the Company as an agent of the Company in accordance
with the terms of the Company’s Governing Instruments.

The Manager shall reimburse, indemnify and hold harmless the Company, its
directors, officers, stockholders and employees of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including, without limitation, attorneys’ fees) in respect of
or arising from the Manager’s bad faith, willful misconduct, gross negligence or
reckless disregard of its duties under this Agreement.

9. No Joint Venture. The Company and the Manager are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers or impose any liability as such on
any of them. The Manager is an independent contractor and, except as expressly
provided or authorized in this Agreement, shall have no authority to act for or
represent the Company.

10. Term; Renewal; Termination Fee.

10.1 Term. This Agreement shall commence on the Effective Date and shall
continue in force until February 23, 2015, (the “Initial Term”) and thereafter
shall be automatically extended for additional one (1) year terms without
further action unless terminated in accordance with the provisions of the
Agreement.

 

13



--------------------------------------------------------------------------------

10.2 Periodic Review by Independent Directors. The Independent Directors shall
review the Manager’s performance periodically and, following the Initial Term,
the Agreement may be terminated upon the affirmative vote of at least two-thirds
of the Independent Directors, or by a vote of the holders of a majority of the
Company’s outstanding common stock, based upon (i) unsatisfactory performance
that is materially detrimental to the Company or (ii) a determination that the
management fees payable to the Manager are not fair; provided however, that the
Manager shall have the right to prevent such a termination pursuant to clause
(ii) by accepting a reduction of management fees agreed to by at least
two-thirds of the Independent Directors and the Manager. If the Company elects
to terminate the Agreement in accordance with this Section 10.2, it must provide
not less than 180 days prior written notice to the Manager.

10.3 Termination Fee. If this Agreement is terminated (i) by the Company for any
reason other than for Cause (as defined in Section 12 of this Agreement) or
(ii) by the Manager in accordance with Section 11.2, then the Company, in
addition to its obligations under Section 14, shall pay the Manager a
termination fee in an amount equal to four (4) times the average annual
Management Fee earned by the Manager during the 24-month period immediately
preceding the date of such termination, calculated as of the end of the most
recently completed fiscal quarter prior to the date of termination (the
“Termination Fee”). The obligation of the Company to pay the Termination Fee
shall survive the termination of this Agreement. In the event of a termination
that triggers the Company’s obligation to pay the Termination Fee to the
Manager, such Termination Fee shall be paid within thirty (30) days following
the effective date of the termination.

11. Termination by the Manager.

11.1 The Manager may terminate the Agreement, without triggering payment of the
Termination Fee, if any of the following events should occur:

11.1.1 the Company becomes an investment company under the Investment Company
Act; or

11.1.2 following the Initial Term, the Manager declines to renew the Agreement
by providing the Company with 180 days’ prior written notice.

11.2 The Manager may terminate the Agreement upon 60 days’ written notice if the
Company has breached this Agreement in any material respect and, after written
notice of such violation, the Company has failed to cure such breach within
thirty (30) days. Termination in accordance with this Section 11.2 will trigger
the Company’s obligation to pay the Termination Fee.

12. Termination by Company for Cause. At the option of the Company, this
Agreement shall be and become terminated upon thirty (30) days’ written notice
of termination from the Company to the Manager if any of the following events
shall occur (termination for any of such events shall constitute termination for
“Cause”):

12.1 if a majority of the Independent Directors determines that the Manager has
breached this Agreement in any material respect and, after written notice of
such violation, the Manager has failed to cure such breach within thirty
(30) days;

 

14



--------------------------------------------------------------------------------

12.2 the Manager engages in any act of fraud, misappropriation of funds, or
embezzlement against the Company,

12.3 there is an event of any gross negligence, bad faith, willful misconduct or
reckless disregard on the part of the Manager in the performance of its duties
under this Agreement;

12.4 the Manager dissolves (unless the Independent Directors have previously
approved a successor);

12.5 the Manager undergoes a Change of Control;

12.6 if fewer than two of the Key Principals are full-time employees of the
Manager, or

12.7 there is entered an order for relief or similar decree or order with
respect to the Manager by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or state bankruptcy, insolvency or
other similar laws; or the Manager (i) ceases, or admits in writing its
inability, to pay its debts as they become due and payable, or makes a general
assignment for the benefit of, or enters into any composition or arrangement
with, creditors; (ii) applies for, or consents (by admission of material
allegations of a petition or otherwise) to the appointment of a receiver,
trustee, assignee, custodian, liquidator or sequestrator (or other similar
official) of the Manager or of any substantial part of its properties or assets,
or authorizes such an application or consent, or proceedings seeking such
appointment are commenced without such authorization, consent or application
against the Manager and continue undismissed for thirty (30) days;
(iii) authorizes or files a voluntary petition in bankruptcy, or applies for or
consents (by admission of material allegations of a petition or otherwise) to
the application of any bankruptcy, reorganization, arrangement, readjustment of
debt, insolvency, dissolution, liquidation or other similar law of any
jurisdiction, or authorizes such application or consent, or proceedings to such
end are instituted against the Manager without such authorization, application
or consent and are approved as properly instituted and remain undismissed for
thirty (30) days or result in adjudication of bankruptcy or insolvency; or
(iv) permits or suffers all or any substantial part of its properties or assets
to be sequestered or attached by court order and the order remains undismissed
for thirty (30) days; provided, however, that in the event the Manager becomes
the subject of a case under federal bankruptcy or similar federal or state laws
and remains in possession of its property and continues to operate its business
(as a debtor in possession or otherwise), the Company shall not have the option
to terminate this Agreement unless the Independent Directors determine in good
faith that as a result of such proceeding the Manager cannot reasonably be
expected to fulfill its obligations under this Agreement. If any of the events
specified in this Section 12.7 shall occur, the Manager shall give prompt
written notice thereof to the Company upon the happening of such event.

13. Assignments. This Agreement shall terminate automatically in the event of
its assignment, by operation of law or otherwise, in whole or in part, by the
Manager, unless such assignment is consented to in writing by the Company with
the consent of a majority of the

 

15



--------------------------------------------------------------------------------

Independent Directors; provided, however, that no such consent shall be required
in the case of an assignment by the Manager to an entity whose day-to-day
operations are managed and supervised by two or more of the Key Principals, one
of whom must be Michael A. Hough or Benjamin M. Hough. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for errors
or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to an entity which is a successor (by merger,
consolidation or purchase of assets) to the Company, in which case such
successor organization shall be bound under this Agreement and by the terms of
such assignment in the same manner as the Company is bound under this Agreement.

14. Action Upon Termination. From and after the effective date of termination of
this Agreement, pursuant to Sections 10, 11, 12, or 13 of this Agreement, except
as otherwise specified in Section 10.3 of this Agreement, the Manager shall not
be entitled to compensation for further services under this Agreement, but shall
be paid management fees under Section 6 accruing to the date of termination and
due but unpaid expense reimbursements under Section 7 hereof. Upon such
termination, the Manager shall forthwith:

14.1 after deducting any accrued Management Fees and reimbursement for its
expenses to which it is then entitled, pay over to the Company or any subsidiary
of the Company all money collected and held for the account of the Company or
any subsidiary of the Company pursuant to this Agreement;

14.2 deliver to the Company a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Company or any
subsidiary of the Company; and

14.3 deliver to the Company all property and documents of the Company or any
subsidiary of the Company then in the custody of the Manager.

15. Release of Money or Other Property Upon Written Request. The Manager agrees
that any money or other property of the Company or any subsidiary of the Company
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or such subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any subsidiary of the Company any money
or other property then held by the Manager for the account of the Company or any
subsidiary of the Company under this Agreement, the Manager shall release such
money or other property to the Company or such subsidiary of the Company within
a reasonable period of time, but in no event later than the later to occur of
(i) three (3) business days following such request and (ii) the earliest time
following such request that remittance will not cause the Manager to violate any
law or breach any agreement to which it or the Company is a party. The Manager
shall not be liable to the Company, any subsidiaries of the Company, the
Independent Directors, or the Company’s

 

16



--------------------------------------------------------------------------------

or its subsidiaries’ stockholders for any acts performed or omissions to act by
the Company or any subsidiary of the Company in connection with the money or
other property released to the Company or any subsidiary of the Company in
accordance with this Section 15 and not constituting bad faith, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement. The Company and any subsidiary of the Company shall indemnify the
Manager, its managers, officers, members and employees against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including, without limitation, attorneys’ fees), which arise
in connection with the Manager’s release of such money or other property to the
Company or any subsidiary of the Company in accordance with the terms of this
Section 15 unless such expenses, losses, damages, liabilities, demands, charges
and claims arise in connection with acts or omissions which constitute bad
faith, willful misconduct, gross negligence or reckless disregard of its duties
under this Agreement. Indemnification pursuant to this provision shall be in
addition to any right of the Manager to indemnification under Section 8 of this
Agreement.

16. Representations and Warranties.

16.1 Company in Favor of the Manager. The Company hereby represents and warrants
to the Manager as follows:

16.1.1 Due Formation. The Company is duly organized, validly existing and in
good standing under the laws of Maryland, has the power to own its assets and to
transact the business in which it is now engaged. The Company does not do
business under any fictitious business name.

16.1.2 Power and Authority. The Company has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required under this Agreement. Except as shall
have been obtained, no consent of any other person, including, without
limitation, stockholders, partners and creditors, as applicable, of Company, and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required under this Agreement. This Agreement has been, and each
instrument or document required under this Agreement will be, executed and
delivered by a duly authorized officer of the Company, and this Agreement
constitutes, and each instrument or document required under this Agreement when
executed and delivered under this Agreement will constitute, the legally valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.

16.1.3 Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Company, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Company, or the Governing
Instruments of, or any securities issued by, the Company or of any

 

17



--------------------------------------------------------------------------------

mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Company is a party or by which the Company or any of
its assets may be bound, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

16.2 Manager In Favor of Company. The Manager hereby represents and warrants to
the Company as follows:

16.2.1 Due Formation. The Manager is duly organized, validly existing and in
good standing under the laws of North Carolina, has the limited liability
company power to own its assets and to transact the business in which it is now
engaged. The Manager does not do business under any fictitious business name.

16.2.2 Power and Authority. The Manager has the corporate power and authority to
execute, deliver and perform this Agreement and all obligations required under
this Agreement and has taken all necessary limited liability company action to
authorize this Agreement on the terms and conditions hereof and the execution,
delivery and performance of this Agreement and all obligations required under
this Agreement. No consent of any other person including, without limitation,
members and creditors of the Manager, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Manager in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required under this
Agreement. This Agreement has been and each instrument or document required
under this Agreement will be executed and delivered by a duly authorized officer
of the Manager, and this Agreement constitutes, and each instrument or document
required under this Agreement when executed and delivered under this Agreement
will constitute, the legally valid and binding obligation of the Manager
enforceable against the Manager in accordance with its terms.

16.2.3 Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Manager, or the governing
instruments of, or any securities issued by, the Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Manager is a party or by which the Manager or any of its assets may be
bound, and will not result in, or require, the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage indenture, lease, contract or other agreement, instrument or
undertaking.

17. Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) upon actual receipt of registered or certified mail,
postage prepaid, return receipt requested. The parties may deliver to each other

 

18



--------------------------------------------------------------------------------

notice by electronically transmitted facsimile copies, provided that such
facsimile notice is followed within twenty-four (24) hours by any type of notice
otherwise provided for in this Section 17. Any notice shall be duly addressed to
the parties as follows:

 

If to the Company: Hatteras Financial Corp. 110 Oakwood Dr, Ste 340
Winston-Salem, NC 27103 Attention: President Telecopy: 336-760-9391 If to the
Manager: Atlantic Capital Advisors LLC 110 Oakwood Dr, Ste 340 Winston-Salem, NC
27103 Attention: President Telecopy: 336-760-9391

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 17 for the giving of notice.

18. Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided in this
Agreement.

19. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof (including, without
limitation, that certain Management Agreement between the Company and the
Manager dated November 5, 2007). The express terms hereof control and supersede
any course of performance and/or usage of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing.

20. Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of North
Carolina, notwithstanding any North Carolina or other jurisdiction’s conflict of
law provisions to the contrary.

21. Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall

 

19



--------------------------------------------------------------------------------

any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

22. Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

23. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

24. Gender. Words used herein regardless of the number and gender specifically
used shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

25. Attorneys’ Fees. Should any action or other proceeding be necessary to
enforce any of the provisions of this Agreement or the various transactions
contemplated hereby, the prevailing party will be entitled to recover its actual
reasonable attorneys’ fees and expenses from the non-prevailing party.

26. Amendments. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by all of the parties.
The parties hereto expressly acknowledge that no consent or approval of the
Company’ s stockholders is required in connection with any amendment,
modification or change to this Agreement.

27. Authority. Each signatory to this Agreement warrants and represents that he
is authorized to sign on behalf of and to bind the party on whose behalf he, she
or it is signing.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

    “COMPANY”     HATTERAS FINANCIAL CORP.   By:  

/s/ Kenneth A. Steele

   

Kenneth A. Steele

  Its  

Chief Financial Officer

 

20



--------------------------------------------------------------------------------

    “MANAGER”     ATLANTIC CAPITAL ADVISORS LLC   By:  

/s/ Michael R. Hough

   

Michael R. Hough

  Its  

Chief Executive Officer

 

21